Citation Nr: 0525896	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for residuals, second 
degree burns to the eyes with residuals light sensitivity and 
small lens opacities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1979.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied the benefit sought on 
appeal.  When this case was previously before the Board in 
November 2003, it was remanded for additional development.  
The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
service-connected residuals, second degree burns to the eyes 
with residual light sensitivity and small lens opacities, do 
not result in vision in one eye of 20/40 and 20/40 in the 
other eye; vision in one eye of 20/50 and 20/50 or 20/40 in 
the other eye; or visual field loss.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals, 
second degree burns to the eyes with residual light 
sensitivity and small lens opacities, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.75 - 4.84a, Diagnostic Code 
6009 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim in the March 2001 rating decision on 
appeal, the January 2002 statement of the case, and 
supplemental statements of the case (SSOCs), dated as 
recently as in January 2005.  Additionally, the RO sent the 
veteran a letter in March 2004 that explained the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence; listed the evidence; and asked the 
veteran to submit and authorize the release of additional 
evidence.  Accordingly, the Board finds that the appellant 
has been afforded all notice required by statute.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA has also 
conducted relevant VA medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The veteran's disability is evaluated under Diagnostic Code 
6009, unhealed eye injury.  This disability, in a chronic 
form, is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  An 
evaluation of 10 percent is warranted when there is vision in 
one eye of 20/70 and 20/40 in the other eye (Diagnostic Code 
6079), or when there is vision in one eye of 20/50 and 20/50 
or 20/40 in the other eye (Diagnostic Codes 6078 and 6079, 
respectively).  

Turning to the relevant evidence of record, a May 2000 VA 
progress note provides that the veteran had corrected (cRX) 
distance acuity of 20/25-2 on the right and 20/100- on the 
left.  The pertinent diagnosis was reduced vision left eye 
secondary to previous history of injury, no outward sign of 
ocular etiology.  

An August 2000 VA progress note provides an assessment of 
significant visual field restriction, left greater than 
right, without corresponding optic nerve head appearance, 
good intraocular pressure.  A previous CAT scan was reviewed 
without obvious etiology for visual field loss, consider low 
tension glaucoma versus ischemic optic nerve neuropathy.  The 
veteran's corrected (cRX) distance acuity was 20/20- right 
eye and 20/100 left eye.

The report of a September 2000 VA eye examination includes a 
review of the veteran's VA medical records and medical 
records from the time of the veteran's injury.  The veteran 
did not use any eye medication, was sensitive to light and 
had blurred vision.  The report also sets forth the relevant 
physical findings.  The veteran's visual acuity corrected by 
glasses was 20/40 right and 20/70 left at distance.  Visual 
fields were reduced to 30 degrees right and 20 degrees left 
by confrontation, 17 degrees right and 12 degrees left by 
automated perimetry.  Extraocular muscle function was normal.  
The right cornea was clear while the left cornea exhibited a 
trace of stromal haze.  No scars were present on either 
cornea.  There were approximately one dozen tiny lenticular 
opacities in the nucleus of each lens.  

The examiner stated that there was no reason to relate the 
visual field loss to the veteran's in-service flash burn.  
However, most eyes that have been injured do remain light 
sensitive.  The reduction of visual acuity in the veteran's 
right eye from 20/125 to 20/40 since 1992 and the field loss 
were currently being followed by VA, and the examiner stated 
that he believed they had not yet been explained.  

An October 2000 private examination report provides that the 
veteran had corrected right eye vision of 20/100.  The 
impression was constricted visual fields in both eyes, the 
left eye worse than the right eye.  

An October 2000 VA progress note provides an assessment of 
unqualified visual field defect, left eye worse than right 
eye, with possible amblyopia contributing to the left eye.  
An MRI was noted to be unremarkable.  

A November 2001 VA progress note provides that the veteran 
had corrected visual acuity of 20/40 on the right and 20/150 
on the left.  

An April 2002 private report states that the veteran had 
corrected visual acuity of 20/30-2 on the right and 20/60-2 
on the left.  

A November 2002 VA progress note provides that the veteran's 
corrected visual acuity was 20/25 on the right and 20/30-1 on 
the left.  The care provider stated that the veteran's vision 
had improved, especially on the left, since the last visit.  

January 2003 and March 2004 VA progress notes provide that 
the veteran had corrected distant vision of 20/20 on the 
right and 20/30-2 on the left.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation.  

First, the veteran's corrected visual acuity, as recorded 
numerous times in his medical records, simply does not 
warrant a compensable evaluation.  38 C.F.R. § 4.84.  

Moreover, the preponderance of the evidence shows that his 
visual field deficit is not due to his service-connected 
disability.  In so finding, the Board finds that the May VA 
2000 assessment (reduced left eye vision secondary to 
previous history of injury) is outweighed by the September 
2000 VA medical opinion (there was no reason to relate the 
veteran's visual field loss to the veteran's in-service flash 
burn), the August 2000 VA medical opinion (low tension 
glaucoma or ischemic optic nerve neuropathy might have caused 
the field deficit), and the October 2000 VA medical opinion 
(possible amblyopia contributed to the veteran's reduced left 
visual field).  The September 2000 VA opinion is especially 
probative evidence against the veteran's claim, as it based 
on a review of the veteran's medical records as well as 
current physical findings.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A compensable evaluation for residuals, second degree burns 
to the eyes with residual light sensitivity and small lens 
opacities, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


